ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because the prior art made of record does not teach a battery control device, a battery system, and a vehicle with a battery control system, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-6, and 9-11 the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
            A battery control device that computes a permissible current of a battery including a battery characteristic non-steep change region having a small change in a battery characteristic and a battery characteristic steep change region having a change in the battery characteristic greater than the change in the battery characteristic non-steep change region, the battery control device comprising;
a permissible current computation unit that performs, in a case where the battery enters the battery characteristic steep change region after a predetermined time from a present state, calculation of a representative battery characteristic value using a value greater than an absolute value of a slope of a present battery characteristic, and then computation of the permissible current using the obtained representative battery characteristic value.

4.         With respect to claim 7 and 12, the prior art made of record fails to teach the combination of steps recited in claim 7, including the following particular combination of steps as recited in claim 7, as follows:
            a battery including a battery characteristic non-steep change region having a small change in a battery characteristic and a battery characteristic steep change region having a change in the battery characteristic greater than the change in the battery characteristic non-steep change region; and
a battery control device configured to compute a permissible current of the battery,
wherein the battery control device includes a permissible current computation unit configured to perform, in a case where the battery enters the battery characteristic steep change region after a predetermined time from a present state, calculation of a representative battery characteristic value using a value greater than an absolute value of a slope of a present battery characteristic, and then computation of the permissible current using the obtained representative battery characteristic value.

5.         With respect to claim 8, the prior art made of record fails to teach the combination of steps recited in claim 8, including the following particular combination of steps as recited in claim 8, as follows:
a battery having a battery characteristic non-steep change region having a small change in a battery characteristic and a battery characteristic steep change region having a change in the battery characteristic greater than the change in the battery characteristic non-steep change region;
a vehicle control device that computes an output ratio of the engine and the motor,
wherein the vehicle control device includes an output ratio computation unit that performs, in a case where the battery enters the battery characteristic steep change region after a predetermined time from a present state, computation of a battery characteristic value using a value greater than an absolute value of the slope of a present battery characteristic, and then computation of the output ratio of the engine and the motor using the obtained battery characteristic value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851